DETAILED ACTION
Response to Amendment
This Action in in response to the Amendment filed January 14, 2020.
In view of the Amendment, the objection to claim 9, as set forth in the Office Action dated 11/16/2020, is withdrawn.
Claims 1, 7, and 9-10 are amended.
Claims 5 and 14 are cancelled.
Claims 1-4, 6-7, 9-13, 15-16, 21-22, and 32-28 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sanjesh Sharma on January 22, 2021.

The application has been amended as follows:
In the Claims:
	Claims 32 and 35 are amended as follows:
32. (Currently amended) A laser scanner comprising: 
                a laser source adapted to emit laser light along an optical axis; 

                a focusing element disposed downstream of the first optical element and receiving laser light from the first optical element, wherein the focusing element has an associated focal point and is adapted to move orthogonally to the optical axis; and 
                a second optical element, which is a block of refractive material having a refractive index greater than one, the second optical element being disposed downstream of the focusing element and receiving laser light from the focusing element on a first flat surface at a first side of the second optical element and transmitting the laser light out of a second flat surface at a second side of the second optical element which is different from the first side, wherein the second optical element causes the laser light from the focusing element to focus to a point downstream of the focal point associated with the focusing element without increasing the f number of the focusing element.

35. (Currently amended) A method of scanning light from a laser source, the method comprising: 
                directing laser light from the laser source along an optical axis of an optical system and through a scanning lens and a focusing element of the optical system, the focusing element having an associated focal point; 
                refracting the laser light from the focusing element with an optical element of the optical system, the optical element being a block of refractive material having a refractive index greater than one and receiving the laser light on a first flat surface at a first side of the optical element and transmitting the light out of a second flat surface at a second side of the optical element which is different from the first side, to focus the laser light from the focusing element onto a focusing point downstream of the focal point associated with the focusing element without increasing the f number of the focusing element; 
                moving the scanning lens along the optical axis to adjust a depth of the focal point along the optical axis; and 


 	Please delete claim 38 in its entirety.

Allowable Subject Matter
Claims 1-4, 6-7, 9-13, 15-16, 21-22, and 32-37 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s arguments convincing in of amendments to all independent claims. The prior art of record fails to teach or suggest, within the context of the other claimed elements, the concept of a block of refractive material having a refractive index greater than one receiving laser light from a focusing element on a first flat surface on a first side of the block of refractive material and transmitting the laser light out of a second flat surface at a second side of the refractive block which is different from the first side so that the refractive block of material effectively increases a focal length of the focusing element, or causes the laser light from the focusing element to focus onto a focusing point downstream of the focal point associated with the focusing element without increasing the f number of the focusing element. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792